Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cretinon (2004/0111920) in view of Mayer (5720118).
Cretinon shows A sole structure (see figure 6) for an article of footwear comprising:
     a midsole (60) having forefoot, midfoot, and heel regions, the midsole having a
front edge in the forefoot region;
     a support plate (170) located on an underside of the midsole (see figures 4 and 5) on a medial forefoot side of the midsole and extending from a medial edge of the midsole to at least a
longitudinal center line of the midsole (see figure 6), wherein a lateral edge of the support plate is
located medially of the lateral edge of the midsole (see figure 6);
     wherein the support plate contains at least one sipe or groove (between elements 161) extending
laterally across the midsole to provide flexibility in a forefoot-to-heel direction of the midsole; and
     wherein the support plate is substantially incompressible (see paragraph [0026]);
     wherein a front edge of the support plate is located rearward of the front edge
of the midsole in a toe region (see figure 6) substantially as claimed except for the rear edge of the support plate being located forward of the midfoot region.  Mayer teaches terminating a support plate forward of a midfoot region (see figures 10 and 11) as an obvious alternative to a full foot plate (see figures 1-9).  It would have been obvious to terminate the support plate forward of a midfoot region as taught by Mayer as an obvious alternative in the footwear of Cretinon to reduce weight, increase flexibility, reduce cost, etc..
     In reference to claims 2-4 and 6, see Cretinon figure 6.
     In reference to claim 5, see Cretinon paragraph [0041].
     In reference to claim 8, see Cretinon paragraph [0042].
      In reference to claim 9, see Cretinon element 40.
     In reference to claim 10, see Cretinon element 10.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-6 and 8-10 above, and further in view of Luthi (6199303).
    Cretinon as modified above shows a shoe substantially as claimed except for tapering the lateral portions of the plate.  Luthi teaches tapering (shown at 15) lateral edges of a support plate.  It would have been obvious to taper the lateral edges as taught by Luthi in the shoe of Cretinon as modified above to increase flexibility, reduce weight, cost, etc..
Claim(s) 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngs (8365444) in view of Cretinon (2004/0111920).
Youngs shows A sole structure for an article of footwear comprising:
a midsole (208, see figure 2) having forefoot, midfoot, and heel regions, the midsole having a
front edge in the forefoot region;
            at least two support plates (300, 304, 306, and 302) located on an underside of the midsole on a medial forefoot side of the midsole and extending from a medial side of the midsole to at
least a longitudinal center line of the midsole, wherein a lateral edge of each plate is
located medially of the lateral edge of the midsole (see figure 4);   
      wherein the at least two support plates are positioned such that adjacent sides
extend laterally across the midsole to provide flexibility in a forefoot-to-heel direction
of the midsole (see figure 4); and
     wherein the at least two support plates are substantially incompressible (see column 4 lines 30-35);
     wherein a front edge of a first plate is located rearward of the front edge of the
midsole in a toe region; and a rear edge of a second plate is located forward of the
midfoot region (see figure 4) substantially as claimed except for extending the plates to the medial edge of the midsole.  Cretinon teaches extending a support plate to a medial edge of a midsole (see figure 6 and 4).  It would have been obvious to extend the support plate to and up along a medial edge of the midsole as taught by Cretinon in the shoe of Youngs to increase support along the medial forefoot area of the shoe.
     In reference to claim 12, see figure 4.
     In reference to claim 15, see Cretinon teachings in paragraph [0041].
     In reference to claim 18, see Cretinon teachings paragraph [0042].
      In reference to claim 19, see Young element 202.
     In reference to claim 20, see Young element 212.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732